925 So. 2d 1238 (2006)
Jacquelyn L. LACHNEY, Individually, and as Administratrix of and on Behalf of the Estate of James Dale Lachney, Jr. and as Tutrix of Their Minor Children, James William Lachney, Stephanie Lynn Lachney, and Jessica Larynn Lachney
v.
HANOVER INSURANCE COMPANY, Martin Boudreaux, Michael J. Bourg, Dugas Legal Investigative Services, L.L.C., Allstate Insurance Company, Continental Casualty Company and Progressive Insurance Company.
No. 2005-C-2432.
Supreme Court of Louisiana.
March 24, 2006.
Denied.